ORDER

PER CURIAM.
Rhonda Watz (“Appellant”) appeals from the trial court’s judgment granting Portfolio Recovery Associates, LLC (“Portfolio”) summary judgment on its petition against Appellant for account stated, money had and received, and breach of contract. We have reviewed the briefs of the parties and the record on appeal and find no error of law. No jurisprudential purpose would be served by a written opinion. However, the parties have been furnished with a memorandum for their information only, setting forth the facts and reasons for this order.
The judgment is affirmed pursuant to Rule 84.16(b).